     Case 3:20-cv-00433-W-WVG Document 10 Filed 05/03/20 PageID.75 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   PHILIP PALUMBO, et al.,                             Case No.: 20-CV-433-W-WVG
12                                     Plaintiffs,
                                                         ORDER ON JOINT MOTION TO
13   v.                                                  CONTINUE EARLY NEUTRAL
                                                         EVALUATION CONFERENCE AND
14   MERCEDES-BENZ USA, LLC, et al.,
                                                         CASE MANAGEMENT
15                                   Defendants.         CONFERENCE
16
17
18
19         On May 1, 2020, the Parties filed a Joint Motion to Continue Early Neutral
20   Evaluation and Case Management Conference. (Doc. No. 9.) The Parties move the Court
21   to continue the May 4, 2020 Early Neutral Evaluation Conference (“ENE”) and Case
22   Management Conference (“CMC”) due to Defendant’s representative “unexpected
23   unavailability” in light of the ongoing COVID-19 pandemic. (Id., 2:8-10.) Notably, the
24   Joint Motion fails to disclose what particular circumstances prevent Defendant’s
25   representative from appearing for the May 4, 2020 ENE and CMC. Vague references to
26   the COVID-19 pandemic, without more, will certainly not suffice to meet Rule 16(b) of
27   the Federal Rules of Civil Procedure’s good cause standard. In context, however, the Court
28   is aware of the nature of the specific reasons necessitating the Parties’ Joint Motion. It is

                                                     1
                                                                                  20-CV-433-W-WVG
     Case 3:20-cv-00433-W-WVG Document 10 Filed 05/03/20 PageID.76 Page 2 of 2



 1   on such basis that the Court finds good cause underlies the Parties’ request to continue the
 2   ENE and CMC by two weeks. Accordingly, the Court GRANTS the Joint Motion and
 3   hereby CONTINUES the ENE and CMC to Tuesday, May 19, 2020 at 2:00 P.M.
 4         For purposes of the May 19, 2020 ENE and CMC, all participants are ORDERED
 5   to dial Chambers’ conference phone number no later than 2:00 P.M. on Tuesday, May
 6   19, 2020 to make their telephonic appearances. Chambers’ conference phone number is
 7   (888) 363- 4734; the access code is 9189689. The Parties and their counsel shall initiate
 8   their participation in the telephonic ENE by first dialing the conference phone number and
 9   then following all instructions as prompted. Should anyone experience technical difficulty
10   in connecting with the Court through the conference phone number, they shall immediately
11   contact this Court’s Chambers via telephone at (619) 557-6384.
12         Finally, counsel is responsible for designating one attorney for each party to serve
13   as the party’s point-of-contact with the Court. No later than Tuesday, May 12, 2020, each
14   attorney acting as the point-of-contact shall lodge his/ her direct telephone number and the
15   names of all individuals who will participate in the ENE on their client’s behalf, including
16   the parties themselves, insurance adjusters, if any, and counsel.
17         IT IS SO ORDERED.
18   Dated: May 1, 2020
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                 20-CV-433-W-WVG
